Citation Nr: 1131004	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extraschedular evaluation for a rating in excess of the schedular 40 percent for thoracolumbar rotoscoliosis, under 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty February 1956 to December 1957.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to an evaluation in excess of 40 percent for thoracolumbar rotoscoliosis was initially before the Board in March 2009 when the Board denied the claim to include an extraschedular evaluation.  This issue was before the U.S. Court of Appeals for Veterans Claims (Court) in February 2011.  The Court determined that the Board erred in not providing an adequate statement of its reasons or bases for its determination that referral for extraschedular consideration was not warranted.  The Board decision was otherwise affirmed.  The case has been returned to the Board.   

The Board notes that in addition to the claim addressed in this decision, the appellant filed a claim for entitlement to a total rating based upon individual unemployability (TDIU), received by the RO in January 2011.  A rating decision dated in June 2011 assigned a 100 percent rating following surgery for thoracolumbar rotoscoliosis under 38 C.F.R. § 4.30 based on convalescence effective June 21, 2010 and a 100 percent schedular rating for thoracolumbar rotoscoliosis on account of residual ankylosis, effective November 1, 2010.  As such, the RO noted in that rating decision that the claim for TDIU is moot.   See 38 C.F.R. § 4.16(a) (A TDIU may be assigned where the schedular rating is less than total...).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 
38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

There is a three step process involved in extraschedular consideration.  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board notes the April 2008 letter written by the Veteran's private physician stating that the Veteran missed four to six weeks of work because of his spinal disabilities.  The Court noted in its February 2011 decision that the Veteran's thoracolumbar rotoscoliosis included symptoms of instability with subluxation of L3 on L4.  Thus, the issue is whether the schedular rating reasonably described the Veteran's disability level and symptomatology and if not, whether there is a marked interference with employment due to service-connected thoracolumbar rotoscoliosis.  The evidence of record is insufficient to make such a determination.  The Board encourages the Veteran to submit additional evidence regarding his claim for an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is instructed to submit evidence to support his claim for an extraschedular evaluation.  For example, the Veteran should be asked to provide releases for any employment records or medical reports that would show he missed time from work due solely to his thoracolumbar rotoscoliosis.  The RO/AMC should secure for association with the claims file the corroborating employment or medical records identified.  If such records sought are not received pursuant to the RO/AMC's request after the Veteran provides releases, he must be so advised, and advised further that ultimately it is his responsibility to ensure that they are received.

2.  Thereafter, the RO/AMC should consider whether referral for extraschedular evaluation is in order, with consideration of any additional evidence received since the most recent supplemental statement of the case (SSOC). If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


